FILED
                               NOT FOR PUBLICATION                           SEP 24 2012

                                                                         MOLLY C. DWYER, CLERK
                        UNITED STATES COURT OF APPEALS                    U .S. C O U R T OF APPE ALS




                                FOR THE NINTH CIRCUIT



DIEGO QUIROZ,                                        No. 11-17473

               Petitioner - Appellant,               D.C. No. 4:09-cv-04940-PJH

   v.
                                                     MEMORANDUM *
MIKE McDONALD,

               Respondent - Appellee.



                        Appeal from the United States District Court
                           for the Northern District of California
                        Phyllis J. Hamilton, District Judge, Presiding

                              Submitted September 10, 2012 **

Before:        WARDLAW, CLIFTON, and N.R. SMITH, Circuit Judges.

        California state prisoner Diego Quiroz appeals pro se from the district

court’s judgment dismissing his 28 U.S.C. § 2254 habeas petition. We dismiss for

lack of jurisdiction.



          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
      Quiroz contends that the he was denied his Sixth Amendment right to have a

jury decide the facts supporting an upper term sentence. Because Quiroz did not

file his notice of appeal within thirty days of the entry of judgment, we do not have

jurisdiction over this appeal. See Fed. R. App. P. 4(a)(1)(A); United States v.

Sadler, 480 F.3d 932, 937 (9th Cir. 2007).

      DISMISSED.




                                          2                                    11-17473